              Case 1:20-mj-00084-TCB Document 13 Filed 03/10/20 Page 1 of 1 PageID# 128
                                    UNITED STATES DISTRICT COUR
                                    EASTERN DISTRICT OF VIRGINIA
                                         ALEXANDRIA DIVISION


                                                    MAGISTRATE JUDGE:THERESA CARRROLL BUCHANAN


     UNITED STATES OF AMERICA                        HEARING:,                       _CASE

                  -VS-                               DATE:                               TIME: c5:r^pfY^
                                                         TYPE: FTR RECORDER            DEPUTY CLERK: T. FITZGERALD




COUNSEL FOR THE UNITED STATES:                                     gPulllor
COUNSEL FOR THE DEFENDANTj                                         A■          lOfir4"
    NTERPRETER:                                                ^LANGUAGEj

     )()DEFENDANT APPEARED: { X )WITH COUNSEL                  (         )WITHOUT COUNSEL
     X )DEFT.INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS
       )COURT TO APPOINT COUNSEL                               (         ) DPT. TO RETAIN COUNSEL

       )GVT. CALL WITNESS & ADDUCES EVIDENCE

       )EXHBIT#                     ADMITTED

       )PROBABLE CAUSE: FOUND {       )/ NOT FOUND(        )

       )PRELIMINARY HEARING WAIVED

       )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY

       )DEFT. ADMITS VIOLATION(       )DFT. DENIES VIOLATION         {        )COURT FINDS DFT. IN VIOLATION

IVIIN UTES:                                                               ■


CONDITIONS OF RELEASE:
 S         )UNSECURED ($          )SECURED ( ) PTS(                 )3''° PARTY(  )TRAVEL RESTRICTED
     )APPROVED RESIDENCE(    )SATT(     )PAY COSTS(                 )ELECTRONIC MONITORING {    ) MENTAL HEALTH
TEST/TREAT(     )ROL(    )NOT DRIVE(   )FIREARM (                  )PASSPORT( ) AVOID CONTACT
(    } ALCOHOL & DRUG USE(   )EMPLOYMENT

( X } defendant REMANDED TO THE CUSTODY OF THE U.S. MARSHALS
 (      )DEFENDANT CONTINUED ON SAME CONDITIONS OF PROBATION

NEXT COURT APPEARANCE;,                        at ^'CQprv^ Before.-TCg>
i                        )STATUS/
                            \TUS(   )TRIAL/
                                     TRIAL(    )JURY(
                                               )Ju'rY(     )PLEA
                                                            AeA(          )SENT(      )PBV ( } SRV {       ) R5 { )ARR
